Citation Nr: 0837644	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee degenerative joint disease for the period from 
February 1, 2006, to February 9, 2007.

2.  Entitlement to an evaluation greater than 10 percent for 
right knee degenerative joint disease for the period 
beginning February 9, 2007.

3.  Entitlement to an initial compensable evaluation for left 
knee degenerative joint disease for the period from February 
1, 2006, to February 9, 2007.

4.  Entitlement to an evaluation greater than 10 percent for 
left knee degenerative joint disease for the period beginning 
February 9, 2007.

5.  Entitlement to an initial compensable evaluation for 
bilateral pes planus with plantar fasciitis for the period 
from February 1, 2006, to February 1, 2008.  

6.  Entitlement to an evaluation greater than 10 percent for 
bilateral pes planus with plantar fasciitis for the period 
beginning February 1, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for degenerative joint 
disease (right and left knee) and bilateral pes planus with 
plantar fasciitis and assigned noncompensable evaluations, 
effective February 1, 2006.  The veteran disagreed with the 
assigned evaluations.  

In September 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence with a waiver of RO jurisidiction.





FINDINGS OF FACT

1.  For the period from February 1, 2006, to February 9, 
2007, the veteran's degenerative joint disease of the 
bilateral knees was manifested by x-ray findings of mild 
degenerative joint disease, complaints of chronic pain, and 
full range of motion with clicks on extension of the joints.  

2.  For the period beginning February 9, 2007, the veteran's 
degenerative joint disease of the bilateral knees is 
manifested by x-ray findings of degenerative changes and 
limited motion with pain.  The veteran's reports of 
instability are not supported by objective findings of 
record.  

3.  For the period from February 1, 2006, to February 1, 
2008, the veteran's bilateral foot disability was manifested 
by x-ray findings of pes planus and complaints of pain on use 
of the feet with symptoms not relieved by orthotics.

4.  For the period beginning February 1, 2008, the veteran's 
foot disability is manifested by abnormal weight bearing with 
inward bowing of the Achilles and pain on manipulation and 
with use of the feet.


CONCLUSIONS OF LAW

1.  For the period from February 1, 2006, to February 9, 
2007, the criteria for a 10 percent evaluation, and no more, 
for right knee degenerative joint disease are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2007).  

2.  For the period beginning February 9, 2007, the criteria 
for an evaluation greater than 10 percent for right knee 
degenerative joint disease are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).  

3.  For the period from February 1, 2006, to February 9, 
2007, the criteria for a 10 percent evaluation, and no more, 
for left knee degenerative joint disease are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2007).  

4.  For the period beginning February 9, 2007, the criteria 
for an evaluation greater than 10 percent for left knee 
degenerative joint disease are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).  

5.  For the period from February 1, 2006, to February 1, 
2008, the criteria for a 10 percent evaluation for bilateral 
pes planus with plantar fasciitis are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2007).  

6.  For the period beginning February 1, 2008, the criteria 
for an evaluation greater than 10 percent for bilateral pes 
planus with plantar fasciitis are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

In this case, the veteran filed his claim for benefits prior 
to separation from service.  At the time of his May 2005 
claim, he signed a "Notice Acknowledgement and Response for 
the Benefits Delivery at Discharge Program" indicating that 
he had been provided notice as to the evidence and 
information VA needed to substantiate his claim.  The veteran 
was subsequently awarded service connection for bilateral 
knee and foot disabilities, and the issues currently on 
appeal (claims higher evaluations for his bilateral knee and 
feet disabilities) are "downstream" issues in that they 
arose from the initial grant of service connection.  

For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection. 

Nevertheless, the Board notes that the veteran was provided a 
letter in January 2007 that advised him of the evidence 
necessary to substantiate his claims for increased ratings.  
He was advised of his and VA's responsibilities for obtaining 
information and evidence and was asked to submit any evidence 
in his possession that pertained to his claim.  The letter 
also provided information regarding how VA determines 
disability ratings and effective dates.  Applicable rating 
criteria were set forth in the April 2007 SOC and the March 
2008 SSOC.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the veteran's service 
treatment records and records from the Army hospital at Ft. 
Leonard Wood.  The veteran was provided examinations in 
August 2005 and January 2008.  On review, the examinations 
are adequate for rating purposes.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that the currently assigned evaluations 
do not adequately reflect the severity of his disabilities.  
At the hearing, the veteran reported daily cramps and spasm 
in his feet and that his foot pain affects his gait.  He 
reported chronic pain in both knees, which increases with 
activity.  He also indicated that his disabilities interfere 
with his employment as a truck driver.  

A September 2008 statement from the veteran's spouse confirms 
that, before the veteran left for Korea, he complained about 
pain and swelling in his knees and feet.  She noticed that he 
walked on the side of his feet.  She indicated that the 
veteran's symptoms seem to have gotten worse since retirement 
and that he has trouble on his new job due to his 
disabilities.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative joint disease, bilateral knees

A rating decision dated in February 2006 granted service 
connection for right knee degenerative joint disease (0 
percent) and left knee degenerative joint disease (0 
percent), effective February 1, 2006.  A rating decision 
dated in March 2008 increased the evaluations assigned for 
each knee to 10 percent effective February 9, 2007.  The RO 
has effectively staged the rating, see Fenderson, supra, and 
the Board must consider whether a compensable evaluation is 
warranted prior to February 9, 2007; and whether an 
evaluation greater than 10 percent is warranted at any time 
since February 9, 2007. 

The RO evaluated the veteran's right and left knee 
disabilities pursuant to Diagnostic Code 5010.  Under this 
provision, traumatic arthritis, substantiated by x-rays 
findings, is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2007).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).  

Limitation of flexion of the leg is evaluated as follows:  
flexion limited to 15 degrees (30 percent); flexion limited 
to 30 degrees (20 percent); flexion limited to 45 degrees (10 
percent); and flexion limited to 60 degrees (0 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Limitation of extension of the leg is evaluated as follows:  
extension limited to 45 degrees (50 percent); extension 
limited to 30 degrees (40 percent); extension limited to 20 
degrees (30 percent); extension limited to 15 degrees (20 
percent); extension limited to 10 degrees (10 percent); and 
extension limited to 5 degrees (0 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight, a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(1997); VAOPGCPREC 9-98 (1998).  


a. For the period prior to February 9, 2007

Service records show complaints of chronic bilateral knee 
pain with profiles beginning in approximately 2000 and 
continuing off and on until retirement.  On examination in 
August 2005, the veteran reported bilateral knee pain.  He 
indicated the pain was constant and that his knees frequently 
swell, especially with weather changes.  Physical examination 
showed no obvious deformities and no focal tenderness in 
either knee.  Range of motion was normal with flexion to 140 
degrees.  Clicks were noted with extension of the joints.  
There was no objective painful motion, fatigability or 
weakness with repetitive motion.  X-rays confirmed mild 
degenerative joint disease.  Diagnosis was degenerative joint 
disease, bilaterally.

The Board acknowledges that range of motion was reported as 
normal at the time of the August 2005 examination; however, 
resolving reasonable doubt in the veteran's favor and with 
consideration of complaints of chronic pain, x-ray findings 
of arthritis, and objective evidence of clicks with 
extension, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 10 
percent evaluation, and no more, in each knee under 
Diagnostic Code 5010.  To this extent, the benefit sought on 
appeal is granted.

However, as there was no limitation of motion shown during 
this period, and no subluxation or instability, the Board 
finds that the preponderance of the evidence is against 
granting compensable ratings under Diagnostic Codes 5257, 
5260, or 5261.  The Board also finds that there is no medical 
evidence of ankylosis in the knee joints, dislocated 
cartilage, or impairment of the tibia and fibula.  Thus, 
there is no basis for assigning compensable ratings under 
Diagnostic Codes 5256 (ankylosis); 5258 (cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint), and 5262 (impairment of 
the tibia and fibula) during the period from February 1, 
2006, to February 9, 2007.





b. For the period beginning February 9, 2007

Records from the Army Hospital at Ft. Leonard Wood show the 
veteran was seen on February 9, 2007 and reported complaints 
of chronic worsening bilateral knee pain.  On physical 
examination, the knees were not swollen, bruised, red, or 
deformed.  Range of motion was reported as full with 
complaints of pain only on weight-bearing.  Gait and stance 
were reported as normal.  X-rays showed continued findings of 
degenerative changes, both knees.  On follow-up on February 
23, 2007, the veteran reported his bilateral knee pain as a 
6, on a scale of 1 to 10.  Objectively, there was no muscle 
weakness of the knees.  The left knee was tender on palpation 
at the medial joint line.  Patella demonstrated no crepitus.  

A February 2007 statement from Dr. L.H. indicates that x-rays 
show "mod severe" arthritis in the bilateral knees.  The 
physician noted that the veteran's osteoarthritis of the 
knees has been slowly worsening causing chronic pain and 
decreasing function.

On VA examination in January 2008, the veteran reported pain 
in both knees.  He does not need assistive aids for walking.  
He indicated that he was unable to stand for more than a few 
minutes and unable to walk more than a few yards.  He 
reported weakness, stiffness, swelling, and tenderness in 
both knees with severe flare-ups occurring weekly.  Physical 
examination showed evidence of abnormal weight bearing and 
abnormal shoe wear pattern with increased wear on the inside 
edge of the forefoot.  Gait was described as antalgic.  Range 
of motion (active, passive, and against strong resistance) on 
the right was from 0 to 100 degrees, with pain beginning at 
90 degrees and ending at 10 degrees.  Range of motion 
following repetitive use was limited by pain to 0 to 80 
degrees.  Range of motion (active, passive, and against 
strong resistance) on the left was from 0 to 90 degrees, with 
pain beginning at 80 degrees and ending at 10 degrees.  Range 
of motion following repetitive use was limited by pain and 
reported as 80 to 0 degrees and as 80 to 10 degrees.  Pain 
returned to baseline on completion of the examination.  
Physical examination showed evidence of crepitation and 
grinding bilaterally.  Diagnosis was bilateral knee 
degenerative joint disease.   

Based on the January 2008 examination finding of motion on 
the left knee limited from 80 to 10 degrees following 
repetitive motion, it appears the veteran would meet the 
criteria for a compensable evaluation under Diagnostic Code 
5261 based on limitation of extension to 10 degrees.  While 
this may change the applicable diagnostic code, it does not 
change the evaluation assigned.  As noted, the criteria of 
Diagnostic Code 5010 provide for a 10 percent rating only 
when limitation of motion is otherwise noncompensable.  As 
the criteria for a 10 percent rating for limitation of 
extension are met under Diagnostic Code 5261 as of the date 
of this examination, the criteria for a 10 percent rating are 
no longer met under Diagnostic Code 5010.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992). 

In any event, on review, the criteria for an evaluation 
greater than 10 percent are not met or more nearly 
approximated for either knee at any time since February 9, 
2007.  There is no evidence of flexion limited to 45 degrees 
or extension limited to 15 degrees.  The Board acknowledges 
the veteran's complaints of significant pain and the 
examiner's findings of significant impact on occupational 
activity as well as impact on the activities of daily living.  
Objective findings, however, do not support an evaluation 
greater than 10 percent based on functional impairment due to 
pain or other factors.  

The Board notes that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04 
(2004); 38 C.F.R. § 4.14 (2007).  As discussed, the veteran 
does meet the criteria for a 10 percent rating based on 
limitation of extension as of the date of the January 2008 
examination; however, the veteran does not meet the criteria 
for compensable evaluation for flexion in either knee at any 
time during the period under consideration.  Thus, separate 
ratings are not for application.  

The Board has considered other potentially available 
diagnostic codes.  At the hearing, the veteran reported 
instability, weakness, and buckling of the knees.  He also 
indicated that he needed a cane and knee braces, but had not 
picked them up yet.  However, on examination in August 2005, 
medial-lateral movements were stable without complaints of 
pain.  Primary care note dated February 23, 2007 included 
findings pertaining to the left knee and indicated no laxity 
of the medial collateral ligament or the lateral collateral 
ligament, and no anterior or posterior draw sign.  A Lachmann 
test did not demonstrate one plane anterior instability.  At 
the January 2008 examination, the veteran reported giving way 
and instability of both knees, but he denied episodes of 
dislocation, subluxation, or locking.  However, physical 
examination showed no abnormality of the patella, meniscus, 
tendon or bursa on either side.  While the Board has 
considered the veteran's complaints of instability, the Board 
ultimately finds the most probative and persuasive evidence 
to be the results of physical examination, which consistently 
show no objective findings of recurrent subluxation or 
lateral instability.  Consequently, a separate evaluation 
under Diagnostic Code 5257 is not warranted.  

The Board has also considered entitlement to evaluations 
greater than 10 percent under Diagnostic Codes 5256 
(ankylosis); 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint), and 5262 (impairment of the tibia and fibula).  There 
is no medical evidence of ankylosis in the knee joints, 
dislocated cartilage, or impairment of the tibia and fibula.  
Consequently, these codes are not for application.  

Bilateral pes planus with plantar fasciitis

A rating decision dated in February 2006 granted service 
connection for bilateral pes planus with plantar fasciitis 
and assigned a 0 percent evaluation, effective February 1, 
2006.  A rating decision dated in March 2008 increased the 
evaluation to 10 percent effective February 1, 2008.  The RO 
has effectively staged the rating, see Fenderson, supra, and 
the Board must consider whether a compensable evaluation is 
warranted prior to February 1, 2008; and whether an 
evaluation greater than 10 percent is warranted at any time 
since February 1, 2008. 

Pursuant to the rating schedule, acquired flatfoot is 
evaluated as follows: mild, symptoms relieved by built-up 
shoe or arch support (0 percent); moderate, weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral (10 percent); severe, objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities (bilateral, 30 percent; 
unilateral, 20 percent); and pronounced, marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
(bilateral, 50 percent; unilateral, 30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).

a. For the period prior to February 1, 2008

Service records dated in November 2004 show complaints of 
bilateral foot pain.  Orthotics inserts were prescribed.  In 
February 2005, the veteran was seen for plantar fasciitis and 
referred to podiatry.  On podiatry consult in February 2005, 
there was slight limitation of eversion bilaterally and 
severe tenderness of the posterior tendons/muscles.  
Impression was (1) posterior tibial tendon insufficiency, 
both feet; and (2) interdigital neuritis, both feet.  The 
plan was for conservative management for tendonitis, to 
include shoes with a wide toe box.  On examination in August 
2005, the veteran reported pain on the plantar surface of the 
feet bilaterally when he takes a few steps or after prolonged 
sitting or the first few steps in the morning.  Examination 
showed mild flat feet bilaterally, without tenderness to 
palpation over the plantar surface or swelling over the 
joints.  Toe movements were intact.  X-ray confirmed pes 
planus.  Diagnosis was mild plantar fasciitis associated with 
flat feet.  

The Board acknowledges the findings of "mild" symptoms as 
shown on the August 2005 examination.  Review of the records, 
however, shows some limitation of eversion in February 2005 
along with tenderness, and complaints of continued symptoms 
since that time.  Furthermore, the veteran is competent to 
report pain in the feet and with use.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  Additionally, service records show that the 
veteran was prescribed inserts and proper shoes and the 
veteran testified at the hearing that shoe inserts did not 
alleviate his symptoms.  The veteran's reports of foot pain 
are also supported by his wife's statement, and a treatment 
note from Ft. Leonard Wood dated February 9, 2007 documents 
the veteran's complaints of chronic worsening foot pain and 
x-rays showed various findings including subchondral cyst 
formation on the left and mild bilateral hallux deformity.  A 
letter from Dr. L.H. dated in February 2007 also indicates 
that x-rays show a sesamoid bone in the left foot causing 
pain.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the disability picture for his bilateral foot 
disability more nearly approximates the criteria for a 10 
percent evaluation, and no more, during the period from 
February 1, 2006, to February 1, 2008.  

b. For the period beginning February 1, 2008

On VA examination in January 2008, the veteran reported 
continued foot pain becoming progressively worse.  He 
reported pain, swelling, stiffness, fatigability, weakness, 
and lack of endurance on the sole and instep of both feet.  
He also reported flare-ups weekly or more often lasting less 
than one day.  He indicated he was unable to stand for more 
than a few minutes and unable to walk more than a few yards.  
Objectively, there was evidence of painful motion, 
tenderness, and weakness in both feet.  There was evidence of 
abnormal weight bearing with an unusual shoe wear pattern.  
Nonweight bearing Achilles alignment was normal but weight 
bearing alignment showed inward bowing.  There was pain on 
manipulation but no spasm.  There was no evidence of 
forefoot/midfoot malalignment, or pronation.  There was no 
muscle atrophy or other foot deformity noted.  Diagnosis was 
bilateral pes planus with plantar fasciitis. 

On review, the veteran's bilateral foot disability is 
manifested by abnormal weight bearing with inward bowing of 
the Achilles and pain on manipulation and use of the feet.  
The Board finds that the veteran's disability picture is 
consistent with the criteria for a 10 percent evaluation.  
However, there is no objective evidence of marked deformity, 
pronation, swelling, or callosities, so as to more nearly 
approximate the criteria for a higher disability rating.  
While the Board has considered the veteran's complaints of 
significant pain and limitation, the Board finds that his 
complaints are already contemplated by the 10 percent rating 
currently assigned.  Objective findings, however, do not 
support a higher evaluation based on functional impairment 
due to pain or other factors.  

The Board has considered entitlement to an evaluation greater 
than 10 percent under Diagnostic Codes 5278 (claw foot), 5283 
(malunion or nonunion of tarsal or metatarsal bones), or 5284 
(other foot injuries).  However, there is no medical evidence 
of claw foot, malunion/nonunion of the tarsal or metatarsal 
bones, or foot injury.  Consequently, these codes are not for 
application.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the examiner's statement 
on the January 2008 examination regarding significant 
occupational effects, which is consistent with the veteran's 
testimony that he is a truck driver and cannot take some of 
the more difficult jobs due to his disabilities.  The weight 
of the evidence, however, does not show that these 
disabilities cause a marked interference with employment 
beyond that contemplated by the rating schedule.  The veteran 
is also not shown to have been frequently hospitalized for 
his bilateral knee and feet disabilities.  Thus, the Board 
finds that referral for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).




ORDER

For the period from February 1, 2006, to February 9, 2007, a 
10 percent evaluation, and no more, is granted for right knee 
degenerative joint disease, subject to the laws and 
regulations governing the award of monetary benefits.

For the period beginning February 9, 2007, an evaluation 
greater than 10 percent for right knee degenerative joint 
disease is denied.

For the period from February 1, 2006, to February 9, 2007, a 
10 percent evaluation, and no more, is granted for left knee 
degenerative joint disease, subject to the laws and 
regulations governing the award of monetary benefits.

For the period beginning February 9, 2007, an evaluation 
greater than 10 percent for left knee degenerative joint 
disease is denied.

For the period from February 1, 2006, to February 1, 2008, a 
10 percent evaluation, and no more, is granted for bilateral 
pes planus with plantar fasciitis, subject to the laws and 
regulations governing the award of monetary benefits.
  
For the period beginning February 1, 2008, an evaluation 
greater than 10 percent for bilateral pes planus with plantar 
fasciitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


